Citation Nr: 1703450	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-18 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, and in excess of 70 percent from July 28, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for left carpal tunnel syndrome.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.

The Board previously remanded these matters in August 2015 for further evidentiary development.

Pursuant to the Court's finding in Rice v. Shinseki, the Board finds that the issue of entitlement to TDIU has been raised from the date of the Veteran's increased rating claim for PTSD, December 9, 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.  For the period prior to July 28, 2014, the Veteran's PTSD was manifested by symptoms such as intrusive recollections, anxiety, and chronic sleep impairment, resulting in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but less than reduced reliability and productivity.

2.  For the period from July 28, 2014, the Veteran's PTSD is manifested by symptoms such as impaired impulse control, difficulty adapting to stressful circumstances, depressed mood, anxiety, disturbances of mood and motivation, and inability to establish and maintain effective relationships: resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.

3.  The Veteran is receiving the maximum schedular rating for tinnitus.

4.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for tinnitus is inadequate.

5.  The preponderance of the evidence is against a finding that the Veteran's current left carpal tunnel syndrome is etiologically related to a disease, injury, or event in service.

6.  The preponderance of the evidence is against a finding that the Veteran currently has a left ankle disability.

7.  For the period beginning January 26, 2011, the Veteran is service-connected for sleep apnea, rated 50 percent; posttraumatic stress disorder, rated 30 percent; right acromioclavicular joint separation, rated 20 percent; cervical spondylosis with degenerative disc disease, rated 10 percent; right wrist carpal tunnel syndrome, rated 10 percent; bilateral tinnitus, rated 10 percent; tinea pedis, rated 0 percent; and right ligament sprain, right ankle, rated 0 percent.  The Veteran has a combined disability rating of 80 percent.

8.  Due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment for the period from January 26, 2011 to July 27, 2014.

9.  For the period from July 28, 2014, as a 100 percent combined schedular rating has been assigned, the matter of entitlement to a TDIU rating is rendered moot.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Tinnitus has not met the criteria for an initial disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6260 (2016).

4.  The Veteran's left carpal tunnel syndrome was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309 (2016).

5.  A left ankle disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2016).

6.  For the period from January 26, 2011 to July 27, 2014, the criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

7.  For the period from July 28, 2014, the claim for a TDIU rating is dismissed.  38 C.F.R. § 4.16 (a) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board remanded these claims in August 2015.  The Board's remand instructed the RO to: (1) contact the Veteran requesting that he identify any additional treatment for his conditions on appeal and obtain appropriate authorization, and take steps to obtain additional VA treatment records from the Loma Linda VAMC; (2) schedule the Veteran for VA examinations to determine the etiology of his claimed left carpal tunnel syndrome and left ankle condition; and (3) readjudicate the claims.

VA sent an August 2015 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization to obtain such records.  The record does not indicate that there are additional VA treatment records, and as reflected in the April 2016 Supplemental Statement of the Case (SSOC), all available VA treatment records were associated with the file, which were limited to September 2015.  The Veteran attended September 2015 VA examinations for his claimed left carpal tunnel syndrome and left ankle condition.  The RO readjudicated the claims in November 2015 and April 2016 Supplemental Statement of the Cases (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the pendency of these claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records.   As noted in the most recent April 2016 SSOC, there are no additional VA treatment records that have not been associated with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A VA examination for PTSD was most recently afforded in July 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the July 2014 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   Similarly, the Board finds that the Veteran's most recent VA audiological examination in May 2011 is adequate for rating purposes for the Veteran's increased rating claim for tinnitus.

With respect to the service connection claims for left carpal tunnel syndrome and a left ankle condition, the Veteran was afforded September 2015 VA examinations. The Veteran has not argued, and the record does not reflect, that these examinations are inadequate.  Barr, supra.  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

III. Increased Rating for Posttraumatic Stress Disorder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result. Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 10 percent rating are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  Lower scores reflect increasingly severe symptoms.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Given that the issue of an increased rating for PTSD was pending, but had not been certified for review to the Board, on August 4, 2014, the provisions of the rule are for application.

Factual Background

The Veteran's PTSD is currently assigned an initial 10 percent rating under Diagnostic Code 9411, effective December 9, 2010.  Subsequent to a September 2014 rating decision, the Veteran was granted an increased rating of 70 percent, effective July 28, 2014.  The Veteran has appealed the initial 10 percent rating.

At the Veteran's initial March 2011 VA psychiatric examination, the Veteran reported current symptoms of anxiety and intrusive thoughts regarding his brother's death in combat in 1968.  The severity of the symptoms was noted as mild, and were reported as "episodic, fluctuating or wax and wane."  The Veteran reported that the symptoms affect total daily functioning, resulting in minimal impairment.  He was able to maintain all areas of functioning fairly well.  The Veteran reported sleep impairment for 5 years, with difficulty sleeping and early morning awakening 3 to 4 times a month.  He denied a history of violent behavior and suicide attempts.  The Veteran reported a good relationships with his 10 siblings.  The Veteran was married for 22 years, but currently separated as of 4 to 5 months prior to the examination.  He reported a good relationship with his 4 children. 

The Veteran reported good relationships with previous employers and supervisors.  He reported being retired from his most recent employment as a Deputy Sherriff, stating that his unemployment was "not due, primarily, to the effects of a mental condition."  As noted, the Veteran reported re-experiencing in-service traumatic events associated with combat.  There was also avoidance of associated stimuli, avoidance of thoughts, feelings, or conversations, and avoidance of activities, places, or people.  

Mental examination revealed orientation to all spheres; appropriate appearance and hygiene; appropriate behavior; good eye contact; normal affect and mood; normal communication; no panic attacks; no suspiciousness; no history of delusions or hallucinations, and no current delusions or hallucinations; no obsessive compulsive disorder; appropriate thought processes; ability to understand directions; no slowness of thought of confusion; no impaired judgement; normal abstract thinking; normal memory; and no suicidal or homicidal ideation.  A GAF score of 70 was provided.  The examiner further explained that there was no difficulty performing activities of daily living or difficulty with recreation or leisurely pursuits.  The examiner concluded that the Veteran's psychiatric symptoms were "mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during period of significant stress."

In the Veteran's March 2012 Notice of Disagreement, the Veteran indicated that his current 10 percent evaluation was low, pursuant to his discussions with medical personnel and his symptoms.

At the Veteran's July 2014 VA examination, the Veteran was married, but separated for 4 years.  The Veteran reported living with his ex-wife and twenty year old son.  The Veteran's social life was reported as "diminished."  There were recurrent, involuntary, and intrusive distressing memories and dreams, avoidance efforts, negative alterations in cognitions and mood, irritability and anger outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, decreased concentration, and sleep disturbance.  Symptoms reported at the examination were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including a work or work like setting, and inability to establish or maintain effective relationships.  The Veteran reported continuing dreams and nightmares about fellow soldiers who died in Vietnam.  The examiner concluded that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  

The Veteran submitted an October 2015 private medical statement opining that the Veteran has "difficulty with gaining meaningful employment due to his multiple medical problems[,] which include chronic low back pain and [PTSD]."
The Board has reviewed the Veteran's lay statements and additional VA and private treatment records.  To the extent that the medical records refer to treatment for or symptoms of the Veteran's PTSD, the Board finds that they are largely consistent with the medical findings dictated above for the specific time periods. 

Period prior to July 28, 2014

As noted, the Veteran's PTSD is currently assigned an initial 10 percent rating dating back to December 9, 2010, the effective date of service connection.  Upon careful review of the evidence of record, the Board finds that the objective medical evidence and lay statements regarding the Veteran's symptomatology, more nearly approximates symptoms associated with a 30 percent disability rating for the period prior to July 28, 2014.  The Board finds that an increased initial rating of 30 percent is warranted as a result of the Veteran's associated anxiety, intrusive recollections, and sleep impairment.  

However, an initial rating in excess of 30 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 50 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment during this time period. 

During this period, the Veteran has exhibited relatively mild symptoms of PTSD, including but not limited to sleep impairment, intrusive recollections, and anxiety.   
The Veteran denied any type of suicidal or homicidal ideation during this time period.  Speech was normal, there was no flattened affect, no panic attacks, no difficulty understanding command, normal memory, normal judgement, and good social relationships.  Furthermore, there were no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While the Veteran was separated from his wife during this period, he maintained good relationships with his children.  While the Veteran's social relationships were no doubt impaired to some degree during this time period by his symptoms of PTSD, the criteria of a 50 percent evaluation describe a "difficulty" in establishing and maintaining effective relationships.  The degree to which the Veteran's social relationships may have been affected is contemplated by a 30 percent evaluation.  

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with panic attacks more than once per week.  In fact, there is no indication of panic attacks at all during this period.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 30 percent evaluation accounts for such effects as displayed by the Veteran during this time period. 

Furthermore, the Board notes the GAF score of 70 taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  A GAF score of 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with reduced reliability and productivity during this period.  He does have some occupational and social impairment, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 30 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 30 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 50 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 30 percent rating during this period. 

Thus, the Board finds that an increased initial rating of 30 percent, but no higher, is warranted for the period prior to July 28, 2014.  The Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Accordingly, the Board finds that the 30 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a). 

In summary, the Board believes that the 30 percent initial disability evaluation now assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 50 percent disability evaluation, as discussed above.

Period from July 28, 2014

As previously noted, the Veteran is currently in receipt of an evaluation of 70 percent for the period from July 28, 2014.  Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximates occupational and social impairment associated with a 70 percent disability rating.  In other words, the Board finds that an increased rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation, nor does it demonstrate total social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including VA examination reports and lay statements regarding the impact of his PTSD on his occupational and social impairment.

During the period from July 28, 2014, the Veteran reported recurrent and distressing recollections and dreams of the events; avoidance behavior; diminished interest in activities; depressed mood; disturbances of mood and motivation; sleep impairment; irritability; anxiety; chronic sleep impairment; mild memory loss; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including a work or work like setting; and inability to establish or maintain effective relationships.  The October 2015 private medical report stated that the Veteran had difficulty working due to his medical problems, including his service-connected PTSD.

The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, he has maintained relationships with his children and ex-wife, and thus his PTSD is not manifested by total social impairment, which is indicative of a 100 percent evaluation. 

Additionally, the Board notes that the Veteran has displayed signs of irritability and perhaps some difficulty with impulse control.  While there is no indication that the Veteran's irritability has resulted in violence or verbal altercations, or resulted in a persistent danger of hurting others, the Board finds that the Veteran's symptoms result in a significant deficiency in his ability to maintain and establish relationships and handle stressful circumstances.  However, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability as contemplated under a 100 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression, anxiety, and other symptoms associated with disturbances of mood and motivation.  The Board finds these symptoms to be consistent with significant deficiencies in the areas of thinking and mood, consistent with a 70 percent evaluation.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with total social impairment.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood and thought process, but rather, that a 70 percent evaluation accounts for such effects as displayed by the Veteran during this time period.

Throughout this period, there is no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss.

While not dispositive, it is of note that the July 2014 VA examiner concluded that Veteran's psychiatric symptoms resulted in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  While not determinative, it is of note that such impairment would be consistent with a 10 percent evaluation, certainly not a 100 percent evaluation due to total occupational and social impairment.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.

Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the entire period on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestation of symptoms including but not limited to sleep impairment, irritability, depression, anxiety, and the occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

IV.  Increased Rating for Tinnitus

Ten percent is the maximum schedular rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran is currently in receipt of a 10 percent evaluation for tinnitus, effective January 26, 2011.  The Veteran is receiving the maximum schedular rating for tinnitus.  Thus, a higher schedular rating is not warranted.

As to extra-schedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - ringing in the ears - with the established criteria shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon recurrent tinnitus, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Turning to the Veteran's functional impairment, the May 2011 VA examiner noted that tinnitus did not impact the Veteran's employment and stated that the Veteran's tinnitus may be bothersome in quiet environments.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as the annoyance associated with tinnitus in quiet environments is addressed by the Veteran's schedular evaluation.  The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an initial rating in excess of 10 percent for tinnitus is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

V.  Service Connection Left Carpal Tunnel Syndrome

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  However, the Veteran has noted been diagnosed with a left arm condition which is identified as "chronic" under § 3.309(a).  As a result, these provisions are not applicable.

In his December 2010 service connection claim and March 2012 Notice of Disagreement, the Veteran indicated that he received treatment for bilateral carpal tunnel while in service.  

The Veteran is competent to report that he experiences pain in his hands and he is also competent to report when his symptoms were first identified. However, his statements, even if accepted as credible, do not establish a nexus to service. 

A January 1976 service treatment record indicates good muscle development of the left forearm.  It appears there was some pain or tenderness, however there was no abnormality noted and the left art, forearm, wrist, and hand were documented as "good."  An additional January 1976 treatment record notes difficulty picking up things with the left hand.  The Veteran's April 1991 separation examination revealed normal upper extremities upon physical examination.  In the accompanying report of medical history, the Veteran specifically denied any potentially relevant bone, joint, or muscular condition.  

At a December 1992 VA examination, the Veteran reported problems with his left hand, including tingling in the second through fifth fingers.  Pain occurred about once a week.  Physical examination revealed negative Tinel's at the left wrist, over the median nerve, and at the left elbow.  The examiner determined possible carpal tunnel syndrome, bilaterally, but indicated that EMGs and nerve conduction studies were necessary to evaluate further.  

At the Veteran's most recent September 2015 VA examination, the examiner diagnosed left carpal tunnel syndrome.  The examiner concluded that the Veteran's left carpal tunnel syndrome was less likely than not related to his military service.  The examiner explained that a June 1988 EMG/NCS test regarding the Veteran's nerve function found normal left wrist median nerve function.  The Veteran reported minimal to no current symptoms regarding his left wrist.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the September 2015 VA examiner's opinion that the Veteran's left carpal tunnel syndrome is not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that his left arm has bothered him since service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran has indicated that he received treatment for carpal tunnel syndrome in service, service treatment records do not support this contention.  In regard to the post service report that he has had problems since service, we find such assertion inconsistent with the contemporaneous record and such assertion is not credible.  His report is inconsistent with his denial of pertinent pathology at separation, and the separation examination disclosing that the upper extremities were normal.
The Veteran's recent post service lay statements are far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

In sum, there is no reliable evidence linking the remote finding of left carpal tunnel syndrome to service.  The contemporaneous records establish that the Veteran's upper extremities and joints were normal at separation, he denied a pertinent history at separation, there was no objective medical evidence of a diagnosis of left carpal tunnel syndrome until September 2015, the Veteran's left carpal tunnel syndrome did not manifest until many years after separation from service, and the disorder is not related to service.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of on-going symptoms since service.

The more probative evidence establishes that the remote onset of left carpal tunnel syndrome is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.

VI.  Service Connection Left Ankle Condition

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran filed his claim to reopen for service connection for a left ankle disability in December 2010.  Pursuant to the Board's August 2015 remand, the most recent September 2015 VA ankle examination was conducted.  After a thorough review of the Veteran's claims file, to include relevant medical records, and an in-person examination, the examiner concluded that the Veteran did not have a current left ankle disability.  Range of motion was normal.  Physical examination revealed no current left ankle disability.  Service treatment records did not note a condition, diagnosis, or treatment of a left ankle condition.

After thoroughly reviewing the VA treatment records and private treatment records during the pendency of the claim, the Board finds that the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  The evidence does not support a finding that the Veteran suffers from a left ankle disability.  The September 2015 VA examination found that the Veteran did not have a current left ankle disability.  There is no specific diagnosis is of record. 

To the extent that the medical evidence documents and the Veteran has alleged left ankle pain, the Board notes that when determining whether there is a current disability, pain alone is not sufficient.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  See id.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability. Without a pathology to which the complaints of pain or numbness can be attributed, there is no basis to find a left ankle disability for which service connection may be granted.  See id.   

In reaching this conclusion, the Board has no reason to question the Veteran's sincerity with respect to his claim.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with a left ankle disability as such a determination requires medical training and expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed left ankle disability has not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for a left ankle condition must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 


VII.  Entitlement to TDIU

The Veteran initially filed a TDIU application in January 2016, stating that his service-connected PTSD, sleep apnea, disc disease, and right carpal tunnel syndrome rendered him unemployable.  In February 2016, the Veteran submitted an additional application.  The Veteran indicated that he last worked full-time in May 2008.  He reported that his service-connected PTSD and back injury rendered him unemployable.  In a February 2016 statement, the Veteran also commented that "falling asleep" at work contributed to his decision to retire.  As noted in the Introduction, the Board has determined that the Veteran's TDIU claim has been raised by the record for the entire period from December 9, 2010, the date of his increased rating claim for PTSD.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that his service-connected disabilities, specifically PTSD, degenerative disc disease, sleep apnea, and right carpal tunnel syndrome, have rendered him unable to maintain substantially gainful employment.  

In his January 2016 TDIU application, the Veteran reported that he last worked full-time in May 2008 as a Deputy Sheriff.  In a February 2016 statement, the Veteran notes that he decided to retire from the Sheriff's department due to symptoms stemming from his PTSD, including a changing disposition and memory loss, back pain and stiffness, and falling asleep while at work.  

The Veteran submitted an October 2015 letter from a private physician, previously referenced, indicating that the Veteran's multiple medical problems, including his PTSD and back condition, made it difficult to maintain meaningful employment.  

The Board has also reviewed the multiple VA examinations during this period and private medical records submitted by the Veteran.  

Period prior to July 28, 2014

Beginning January 26, 2011, the Veteran's service-connected disabilities meet the schedular requirements for TDIU.  38 C.F.R. § 4.16 (a).  For the period from December 9, 2010 to January 25, 2011, the Veteran's combined disability rating is 70 percent, however, he does not meet the schedular criteria as he does not have a single disability rated at 40 percent or more.  Effective January 26, 2011, the Veteran is service-connected for sleep apnea, rated at 50 percent, meeting the schedular criteria for TDIU.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted for the period from January 26, 2011.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran, his wife, and fellow servicemen, the Board finds that the Veteran was unable to secure or maintain any substantially gainful employment due to his service-connected disabilities beginning January 26, 2011.  The overall conclusion to be drawn from the medical evidence of record is that the Veteran's ability to perform physical or sedentary work at this point was severely impaired due to a variety of physical disabilities, effecting both physical and mental capabilities.  The Board notes that while no individual service-connected disability from this time period may have rendered the Veteran unemployable by itself, the evidence suggests that when considering the mental and physical disabilities together, the Veteran would be unable to maintain gainful employment.  To the degree that the Veteran would be able to perform sedentary work, despite his multiple disabilities limiting his functional movement, the Board finds that from a practical standpoint the Veteran would be too limited to perform such occupations due to his service-connected PTSD.  Conversely, to the degree that the Veteran may be able to maintain some occupations despite his PTSD, he would be rendered unemployable in these positions due to the physical limitations resulting from his other service-connected disabilities. 

The Board finds that the effective date for entitlement to TDIU should be January 26, 2011, as this is the effective date of service connection for sleep apnea, which the Board has determined had a significant effect on the employability of the Veteran.  Specifically, the Veteran referenced falling asleep while at work, which after review of medical records including a September 2015 VA examination, was in large part due to the Veteran's sleep apnea for which he is in receipt of a 50 percent evaluation.  Prior to January 26, 2011, the Veteran was not service-connected for sleep apnea, and as a result, the Board is not able to contemplate the effects of that disability on the Veteran's employability.  As a result of the significant effect of the Veteran's sleep apnea on his employability, the Board has determined that the evidence decidedly does not show that it is factually ascertainable that the Veteran was unemployable as a result of his service-connected disability prior to the established effective date of January 26, 2011.  As a result, the Board finds that referral of TDIU on an extraschedular basis is not warranted prior to this date.

As a result, the Board finds that, affording the Veteran the benefit of the doubt and given his occupational history and educational level, he was unable to obtain or retain substantially gainful employment due to his service-connected disabilities from the period from January 26, 2011.

Period from July 28, 2014

The Veteran is currently in receipt of a 100 percent combine schedular rating, effective July 28, 2014.  From July 28, 2014, the Veteran's service-connected disabilities consist of PTSD (rated at 70 percent), sleep apnea (rated at 50 percent), right acromioclavicular joint separation (rated at 20 percent), bilateral radiculopathy of the lower extremity sciatic nerve (rated at 20 percent for each leg), bilateral radiculopathy of the lower extremity femoral nerve (rated at 20 percent for each leg), spondylosis with cervical degenerative disc disease (rated at 20 percent), right wrist carpal tunnel syndrome (rated at 10 percent), bilateral tinnitus (rated at 10 percent), lumbar spine degenerative disc disease (rating at 10 percent), tinea pedia (rated as noncompensable), and right ankle ligament strain (rated as noncompensable).  This results in the combined rating of 100 percent from July 28, 2014 (with consideration of the bilateral factor).  Therefore, the matter of entitlement to a TDIU rating from this point is rendered moot. 

The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16 (a).  In light of the fact that the RO has assigned a 100 percent combined schedular evaluation for the service-connected disabilities beginning on July 28, 2014, prior to the Veteran's January 2016 TDIU claim, the issue of TDIU is ultimately moot.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility of special monthly compensation based on 100 percent rating with a separate 60 percent rating based on a different disability).  The Veteran has been granted a 100 percent rating from July 28, 2014, based on the combined effect of his service-connected disabilities.  The Board notes the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114 (s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  As such, there remain no allegations of error of fact or law for appellate consideration, the Board has no jurisdiction to review this appeal for the issue of entitlement to TDIU, and it is dismissed in this regard.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.



ORDER

Entitlement to an initial rating of 30 percent for posttraumatic stress disorder is granted.

Entitlement to an increased rating in excess of 70 percent from July 28, 2014 for posttraumatic stress disorder is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities is granted, effective January 26, 2011.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities for the period from July 28, 2014 is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


